IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PARENTAL I                          No. 70009
                 RIGHTS AS TO J. A. G., A MINOR.

                 ERIN M. KOETJE,
                 Appellant,
                                                                                FILED
                 vs.                                                            MAY 1 8 2016
                 CLARK COUNTY DEPARTMENT OF
                                                                               TRACE IC LINDEMAN
                 FAMILY SERVICES,                                           CLERK OF .SyPREME COURT

                 Respondent.                                               SY
                                                                                 DEPUTY CLERK


                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on March 22,2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   6tc1,0,1 t.


                 cc:   Hon. Frank P. Sullivan, District Judge, Family Court Division
                       Erin M. Koetje
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk


 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0)-1947
                                                                                          Ho- 15c:7cl